DETAILED ACTION
This communication is responsive to the application, filed September 24, 2021.  Claims 23-42 are pending in this application.  The applicant has canceled claims 1-22.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on August 26, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23-25, 28-33, 36-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0077165 A1) in view of Mimatsu (US 2010/0250880 A1) and further in view of Banerjee (US 2013/0191345 A1).

As per claim 23:  A computer program product for storing data from virtual disks in a backup storage, wherein the computer program product comprises at least one computer readable storage medium including program instructions, wherein the program instructions when executed by a processor to cause operations, the operations comprising:
performing incremental backups of a first virtual disk in a first virtual machine environment that backs-up only data changed since a last backup to store in a common data format in the backup storage, wherein blocks in the first virtual disk in the first virtual machine environment have a common data format block length of blocks in the common data format in the backup storage; and
Lu discloses [0005] to perform an incremental backup, a backup application needs to track which blocks of a storage device of the system are changed between backup cycles and transmit the changed blocks to the virtual machine serving as a backup at the start of the next backup cycle.  Lu discloses performing incremental backup on changed blocks, but fails to explicitly disclose a block length that differs from the common data format for backing up blocks.  Mimatsu discloses a similar method, which further teaches [Fig. 7; 0051] the original file and the BAT size and the file block size are specified.  Furthermore, a backup is made at a different virtual machine which has a different BAT size and file block size than the original virtual machine file size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lu with that of Mimatsu.  One would have been motivated to have a block length that differs from the common data format because it allows to create a system without waste of system resources [Mimatsu; 0004].
backing up blocks of data in a second virtual disk in a second virtual machine environment having a block length that differs from the common data format block length to blocks in the backup storage having the common data format block length.
Lu discloses backing up blocks of data in a plurality of virtual machines, but fails to explicitly disclose using different data format.  Banerjee discloses a similar method, which further teaches [0069] the user is prompted to select a particular file system format for a snapshot volume and a merged volume.  The original volumes and the snapshot volumes are of different formats.  In one implementation, the format is selected by a user.  Thereafter, files from the snapshot volumes are copied to the merged volume that is stored in the target system.  The different file formats of the source volume and target volume show that the block lengths are different.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lu and Mimatsu with that of Banerjee.  One would have been 

As per claim 24:  The computer program product of claim 23, wherein the backing up of blocks of data in the second virtual disk comprises:
for each block of data of the blocks of data to backup having the common data format block length, reading data from at least one of a parent virtual disk file and child virtual disk files having a most current version of data for the block of data, wherein the parent virtual disk file has initial data of the second virtual disk and the child virtual disk files have data changed at different points-in-time with respect to the parent virtual disk file for the second virtual disk.
Banerjee discloses [0069] the user is prompted to select a particular file system format for a snapshot volume and a merged volume.  The original volumes and the snapshot volumes are of different formats.  In one implementation, the format is selected by a user.  Thereafter, files from the snapshot volumes are copied to the merged volume that is stored in the target system.  The different file formats of the source volume and target volume show that the block lengths are different.

As per claim 25:  The computer program product of claim 24, wherein the parent and child virtual disk files have data blocks having a block length that differs from a block length of the common data format.
Banerjee discloses [0069] the user is prompted to select a particular file system format for a snapshot volume and a merged volume.  The original volumes and the snapshot volumes are of different formats.  In one implementation, the format is selected by a user.  Thereafter, files from the snapshot volumes are copied to the merged volume that is stored in the target system.  The different file formats of the source volume and target volume show that the block lengths are different.

  The computer program product of claim 24, wherein the operations further comprise:
determining a mapping of blocks having the common data format block length to blocks in the second virtual disk having a different block length, wherein each of the blocks to backup having the common data format block length map to multiple blocks in at least one of the parent and child virtual disk files.
Lu discloses [Fig. 2; 0038-0044] mapping the source volume blocks and the target volume blocks.  Therefore, a modified Lu with the teachings of Banerjee [teaches different block formats] would determine mapping blocks of differing length in the source volume and the target volume.

As per claim 29:  The computer program product of claim 23, wherein the operations further comprise:
storing backup information for the second virtual disk indicating a layout of blocks in the second virtual disk including a block length of the blocks; and
using the layout of blocks to restore the blocks in the backup storage from the second virtual disk that are stored in the common data format block length to the block length used in the second virtual disk.
Lu discloses [Fig. 2; 0038-0044] mapping the source volume blocks and the target volume blocks.  Therefore, a modified Lu with the teachings of Banerjee [teaches different block formats] would determine mapping blocks of differing length in the source volume and the target volume.

As per claim 30:  The computer program product of claim 29, wherein the using the layout of blocks to restore the blocks in the backup storage from the second virtual disk comprises:
determining a mapping of the blocks in the backup storage having the common data format block length to the layout of blocks in the second virtual disk as indicated in the layout of blocks in the backup information; and
reading out the blocks from the backup storage to write to the second virtual disk.
Lu discloses [Fig. 2; 0038-0044] mapping the source volume blocks and the target volume blocks.  Therefore, a modified Lu with the teachings of Banerjee [teaches different block formats] would determine mapping blocks of differing length in the source volume and the target volume.

As per claims 31-33 and 36-38:  Although claims 31-33 and 36-38 are directed towards a system claim, they are rejected under the same rationale as the computer readable medium claims 23-25 and 28-30 above.

As per claims 39, 40, and 42:  Although claims 39, 40, and 42 are directed towards a method claim, they are rejected under the same rationale as the computer readable medium claims 23-25 and 28-30 above.

Allowable Subject Matter
Claims 26, 27, 34, 35, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JIGAR P PATEL/Primary Examiner, Art Unit 2114